State of New York
Court of Appeals
                                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 69
 Lujerio Cordero,
          Appellant,
       v.
 Transamerica Annuity Service
 Corporation, &c.,
          Respondent,
 Transamerica Life Insurance
 Company,
          Respondent,
 et al.,
     Third-Party Defendants-
         Cross Defendants.




 Brenton N. Ver Ploeg, for appellant.
 Stephen R. Harris, for respondents.




 Certification of question by the United States Court of Appeals for the Eleventh Circuit,
 pursuant to section 500.27 of this Court's Rules of Practice, accepted and the issues
 presented are to be considered after briefing and argument. Chief Judge DiFiore and Judges
 Rivera, Garcia, Wilson, Singas, Cannataro and Troutman concur.


 Decided June 14, 2022